DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
 
Claims 21-23, 27, 30, 35, 38, and 42-45 have been amended.  

This application is a continuation of U.S. Patent Application No. 14/741885, filed June 17, 2015, now U.S. Patent No. 10,190,086, which claims benefit of priority to U.S. Provisional Application No. 62/016481, filed June 24, 2014.

Withdrawal of Rejections:

	The rejection of claims 21-28, 30-33, 35, and 42-45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 21-28, 30-33, 35, and 42-45 under 35 U.S.C. 103 as being unpatentable over Kalina, as evidence by Wikipedia, as evidenced by Prozil et al., as evidenced by Ugly by Nature, and as evidenced by Coelho et al., is withdrawn.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul J. Parins on December 15, 2021.

The application has been amended as follows: 

1-20. (Cancelled)

(Currently Amended)  A method of fermenting to produce alcohol, the method comprising:
providing a first aqueous composition in a first fermentation reactor, wherein the first aqueous composition comprises yeast, water, and processed plant material, wherein the processed plant material is chosen from milled grain, lignocellulosic biomass, and combinations thereof;            
fermenting the first aqueous composition in the first fermentation reactor to produce alcohol;
removing a fraction of the first aqueous composition from the first fermentation reactor, wherein the fraction of the first aqueous composition comprises yeast and a first concentration of alcohol;
combining the fraction of the first aqueous composition in a second fermentation reactor with added water and added processed plant material to form a second aqueous composition, wherein the processed plant material is chosen from milled grain,  lignocellulosic biomass, and mixtures thereof;

continuing to ferment the first aqueous composition in the first fermentation reactor, after removing the fraction of the first aqueous composition, to produce a first beer composition, wherein the first beer composition comprises a second concentration of alcohol, wherein the second concentration is greater than the first concentration of alcohol in the fraction of the first aqueous composition; 
removing the first beer composition from the first fermentation reactor and transferring the removed first beer composition downstream from fermentation to recover alcohol from the first beer composition; and
removing the second beer composition from the second fermentation reactor and transferring the removed second beer composition downstream from fermentation to recover 

(Currently Amended)  The method of claim 21, wherein providing the first aqueous composition in the first fermentation reactor comprises dry-batching yeast to the first fermentation reactor.  

(Currently Amended)  The method of claim 21, wherein fermenting the first aqueous composition in the first fermentation reactor to produce the first concentration of alcohol comprises exposing the first aqueous composition to a temperature in a range from 15°C to 50°C for a time period in a range from 5 to 30 hours. 

 (Previously Presented)  The method of claim 21, wherein the fraction of the first aqueous composition is removed from the first fermentation reactor at least 8 hours after the first aqueous composition is provided in the first fermentation reactor.

(Previously Presented)  The method of claim 21, wherein the fraction of the first aqueous composition is removed from the first fermentation reactor after the first fermentation reactor is filled with the first aqueous composition.  

(Previously Presented)  The method of claim 21, wherein the yeast converts at least xylose and glucose to alcohol.

 (Previously Presented)  The method of claim 21, further comprising, prior to producing the second beer composition,  
removing a fraction of the second aqueous composition from the second fermentation reactor, wherein the fraction of the second aqueous composition comprises yeast and a first concentration of alcohol; and
combining the fraction of the second aqueous composition in a third fermentation reactor with added water and added processed plant material to form a third aqueous composition, wherein the processed plant material is chosen from milled grain, lignocellulosic biomass, and mixtures thereof.

(Previously Presented)  The method of claim 21, further comprising, prior to providing the first aqueous composition in the first fermentation reactor:
providing an initial pitching aqueous composition in a yeast conditioning reactor and/or an aerobic yeast propagation reactor, wherein the initial pitching aqueous composition comprises:
yeast; and
a slurry comprising water and a processed plant material comprising an amount of at least one monosaccharide; and 
removing the initial pitching aqueous composition from the yeast conditioning reactor and/or aerobic yeast propagation reactor and adding the initial pitching aqueous composition to the first fermentation reactor to provide a portion of the first aqueous composition to the first fermentation reactor.

(Cancelled)  

(Previously Presented)  The method of claim 28, further comprising, prior to removing the initial pitching aqueous composition from the yeast conditioning reactor and/or aerobic yeast propagation reactor, exposing the initial pitching aqueous composition in the yeast 

(Previously Presented)  The method of claim 28, wherein the yeast conditioning reactor and/or the aerobic yeast propagation reactor has a capacity of less than 100,000 gallons and the first and second fermentation reactors each have a capacity greater than 100,000 gallons.  

(Currently Amended)  The method of claim 21, wherein the fraction of the first aqueous composition from the first fermentation reactor has a volume in a range from 10,000 gallons to 40,000 gallons and the first aqueous composition that is fermented in the first fermentation reactor has a volume in a range from 100,000 gallons to 750,000 gallons.  

(Currently Amended)  The method of claim 21, wherein the fraction of the first aqueous composition is from 1.3% by volume to 13.3% by volume based on a total volume of the first aqueous composition.  

(Cancelled)  

(Previously Presented)  The method of claim 21, wherein the fraction of the first aqueous composition is removed from the first fermentation reactor from 8 hours to 24 hours after the first aqueous composition is provided in the first fermentation reactor; wherein the first aqueous composition comprises an alcohol at a concentration of less than 15 percent by volume when the fraction of the first aqueous composition is removed from the first fermentation reactor.

(Cancelled)  

(Cancelled)  

 (Previously Presented)  A method of fermenting to produce alcohol, the method comprising:

fermenting the first aqueous composition in the first fermentation reactor to produce a first alcohol concentration;
after producing the first alcohol concentration, removing a fraction of the first aqueous composition including yeast and alcohol from the first fermentation reactor;
adding the fraction of the first aqueous composition to a second fermentation reactor and filling the second fermentation reactor with water and processed plant material to form a second aqueous composition comprising, water, alcohol, yeast and processed plant material, wherein the processed plant material is chosen from milled grain, lignocellulosic biomass, and combinations thereof;
fermenting the second aqueous composition in the second fermentation reactor to produce a second alcohol concentration;
after producing the second alcohol concentration, removing a fraction of the second aqueous composition including yeast and alcohol from the second fermentation reactor;
further fermenting the first aqueous composition in the first fermentation reactor
removing the first beer composition from the first fermentation reactor and transferring the removed first beer composition downstream from fermentation to recover alcohol from the first beer composition; 
further fermenting the second aqueous composition in the second fermentation reactor according to a batch process, after removing the fraction of the second aqueous composition, to produce a second beer composition; and
removing the second beer composition from the second fermentation reactor and transferring the removed second beer composition downstream from fermentation to recover alcohol from the second beer composition.

(Previously Presented)  The method of claim 38, wherein the first alcohol concentration is less than 15 percent by volume of the first aqueous composition.

(Currently Amended)  The method of claim 38, wherein the fraction of the first aqueous composition is from 1.3% by volume to 13.3% by volume based on a total volume of the first aqueous composition.

(Cancelled)  

(Previously Presented)  The method of claim 21, wherein the first concentration of alcohol in the fraction of the first aqueous composition is less than 15 percent by volume of the first aqueous composition when the fraction of the first aqueous composition is removed from the first fermentation reactor.

(Currently Amended)  The method of claim 21, wherein the first 

 (Currently Amended)  The method of claim 43, wherein after the first 

(Previously Presented)  A method of fermenting to produce alcohol, the method comprising:
providing a first aqueous composition in a first fermentation system, wherein the first aqueous composition comprises yeast, water, and processed plant material, wherein the processed plant material is chosen from milled grain, lignocellulosic biomass, and combinations thereof;            
fermenting the first aqueous composition in the first fermentation system to produce alcohol;
removing a fraction of the first aqueous composition from the first fermentation system, wherein the fraction of the first aqueous composition comprises yeast and a first concentration of alcohol;
combining the fraction of the first aqueous composition in a second fermentation system with added water and added processed plant material to form a second aqueous 
fermenting the second aqueous composition in the second fermentation system to produce a second beer composition; 
continuing to ferment the first aqueous composition in the first fermentation system, after removing the fraction of the first aqueous composition, to produce a first beer composition, wherein the first beer composition comprises a second concentration of alcohol, wherein the second concentration is greater than the first concentration of alcohol in the fraction of the first aqueous composition; 
removing the first beer composition from the first fermentation system and transferring the removed first beer composition downstream from fermentation to recover alcohol from the first beer composition;
removing the second beer composition from the second fermentation system and transferring the removed second beer composition downstream from fermentation to recover alcohol from the second beer composition.

46. (New)  The method of claim 21, wherein the fraction of the first aqueous composition is removed from the first fermentation reactor while the first fermentation reactor is filling with a slurry comprising the processed plant material.   

47. (New)  The method of claim 21, wherein combining the fraction of the first aqueous composition in the second fermentation reactor with added water and added processed plant material to form the second aqueous composition comprises adding the fraction of the first aqueous composition to the second fermentation reactor and filling the second fermentation reactor with added water and added processed plant material to form the second aqueous composition.   

48. (New)  The method of claim 38, wherein the fraction of the first aqueous composition is removed from the first fermentation reactor while the first fermentation reactor is filling with a slurry comprising the processed plant material.   



50. (New)  The method of claim 45, wherein combining the fraction of the first aqueous composition in the second fermentation reactor with added water and added processed plant material to form the second aqueous composition comprises adding the fraction of the first aqueous composition to a fermentation reactor in the second fermentation system and filling the fermentation reactor in the second fermentation system with added water and added processed plant material to form the second aqueous composition.   


Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as claimed.  The closest prior art of record is Kalina.
Kalina teaches a fermentation process to produce alcohol performed in a system having two to four fermenters arranged in a cascade; where fresh must and yeast are introduced into the first fermenter for fermentation; and a portion of the fermenting must and yeast are transferred from the first fermenter to a second, and then subsequent, fermenters serially (Abs.; Fig.; Table).  A concentration of alcohol is produced via fermentation, and is present, in each fermenter in the series (Claim 1; Fig.; Table).  
However, for the reasons persuasively argued by Applicant in the reply filed on July 21, 2021, Kalina is not deemed to teach or render obvious the invention as currently claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Claims 21-28, 30-33, 35, 38-40, and 42-50 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653